EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fonda Crandall on March 18, 2021.
The application has been amended as follows:
Canceled claims 4-6. 
Amended claim 1 as follows:
1. (Currently Amended) A fence assembly comprising: 
a fence post having a rectangular cross-section; 
a fence rail having a rectangular cross-section and positioned above and supported by the fence post; and

a fence brace formed from a single piece of material comprising:
a fence rail brace member comprisingsidewall bent rearward from and extending along a horizontal longitudinally-extending upper edge of the [[planar]] central wall, the [[planar]] central wall and the rearward-protruding sidewall of the fence rail [[flange]] brace member defining a fence rail channel for receiving the fence rail therein, and a sidewall of the fence rail [[flange]] brace member for receiving fasteners to secure the fence rail therewith; and
a fence post brace member comprising a central wall and a pair of rearward-protruding sidewalls each bent rearward from and extending along opposing vertical longitudinally-extending edges of the central wall, the fence post brace member central wall being coplanar with the fence rail brace member central wall and extending from a mid-point of a horizontal longitudinally-extending lower edge thereof opposite the upper edge, the rearward-protruding sidewalls of the fence post brace member defining a fence post channel for receiving the fence post therein, edges of the rearward-protruding sidewalls of the fence post brace member extending rearward from the lower edge opposite the fence rail brace member rearward-protruding sidewall to define the fence rail channel therebetween, and a plurality of fastener holes disposed within the central wall and rearward-protruding sidewalls of the fence post brace member for receiving fasteners to secure the fence post therewith; and
a vertical picket fastener slot which longitudinally-extends through the fence post brace member central wall adjacent the lower edge of the fence rail brace member for receiving a fastener therethrough to affix a picket to the fence post with the fence post brace member therebetween.  
Amended claim 2 as follows:
2. (Currently Amended) The fence assembly of claim 1, wherein the fence [[post]] brace is made of a material selected from the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Banta (US 7,398,621) in view of Mason (GB 677,092) discloses the claimed fence assembly with the exception of comprising a vertical picket fastener slot which longitudinally-extends through the fence post brace member central wall adjacent the lower edge of the fence rail brace member for receiving a fastener therethrough to affix a picket to the fence post with the fence post brace member therebetween.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the fence assembly disclosed by Banta in view of Mason to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/18/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619